Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.752 Filed 02/08/21 Page 1 of 14




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Select Distributors, LLC et al,

                        Plaintiffs,     Case No. 20-12944

v.                                      Judith E. Levy
                                        United States District Judge
Breeze Smoke, LLC et al,
                                        Mag. Judge Elizabeth A.
                        Defendants.     Stafford

________________________________/


      OPINION AND ORDER PERMANENTLY GRANTING
     DEFENDANT/COUNTER-PLAINTIFF BREEZE SMOKE’S
       MOTION FOR A PRELIMINARY INJUNCTION [22]


     Before the Court is Defendant/Counter-Plaintiff Breeze Smoke,

LLC’s motion for a preliminary injunction against Plaintiff/Counter-

Defendant Select Distributors, LLC. (ECF No. 22.)

BACKGROUND

     On January 21, 2021, the Court held a hearing on this motion

through audio-visual technology due to the ongoing COVID-19 pandemic.

For the reasons set forth on the record, the Court temporarily granted

Defendant’s requested injunction through 11:59 p.m. on Friday, January
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.753 Filed 02/08/21 Page 2 of 14




29, 2021. (ECF No. 51.) In the same order, the Court allowed the parties

a week to resolve the case on their own terms and ordered a status update

by noon on January 29, 2021. (Id.)

     On January 29, 2021, the parties notified the Court that they were

unable to reach a resolution regarding their dispute. (ECF No. 53.)

Accordingly, for the reasons set forth below and on the record on January

21, 2021, the Court will grant Defendant’s requested permanent

injunction.

     The background of this case, including the Court’s detailed

reasoning for its grant of this injunction, is set forth on the record of the

January 21, 2021 hearing. (ECF No. 54.) During this hearing, the Court

ruled that Defendant had demonstrated the four elements necessary to

justify a preliminary injunction:


              1) the likelihood that the party seeking the injunction
              will succeed on the merits of their claim;

              2) whether the party seeking the injunction will suffer
              irreparable harm absent the injunction;

              3) the probability that granting the injunction will cause
              substantial harm to others; and

              4) whether the injunction will advance the public
              interest.

                                       2
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.754 Filed 02/08/21 Page 3 of 14




See Bays v. City of Fairborn, 668 F.3d 814, 818-19 (6th Cir. 2012).


     For the same reasons as those set forth on the record, the Court

finds now that all four elements continue to weigh in favor of issuing the

permanent injunction. However, the Court will clarify one aspect of the

likelihood-of-success analysis below.


LIKELIHOOD OF SUCCESS ON THE MERITS


     Likelihood of success on the merits is the most important factor in

determining whether a preliminary injunction is appropriate. See

Louisiana-Pacific Corp. v. James Hardie Building Products, Inc., 928

F.3d 514, 517 (6th Cir. 2019) (“As long as a [movant] demonstrates some

likelihood of success on the merits, a court should balance rather than

tally the[ preliminary injunction] factors.”).


     The Lanham Act governs the merits of this case. Section 43(a) of

the Lanham Act governs claims for infringement of unregistered

trademarks and trade dress. 15 U.S.C. § 1125(a). To prevail on such a

claim, a movant must show that:




                                     3
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.755 Filed 02/08/21 Page 4 of 14




     1) The movant has a protectable trademark or trade dress right;
        and
     2) An infringer has created a likelihood of confusion, mistake, or
        deception as to the origin of goods as a result of the infringer’s
        use of the mark or dress.

See id.; Tumblebus Inc. v. Cranmer, 399 F.3d 754, 761 (6th Cir. 2005).

For the reasons set forth on the record, the Court concluded the following:

      Defendant’s trademark was protectable;
      Plaintiff had created a likelihood of confusion, mistake, or
       deception as to the origin of goods as a result of its use of
       the trademark;
      Defendant’s trade dress satisfied at least two out of the
       three elements of protectability; and
      Plaintiff had created a likelihood of confusion, mistake, or
       deception as to the origin of goods as a result of its use of
       the trade dress.

(ECF No. 54.)

     These four findings were sufficient to determine that Defendant

was likely to succeed on the merits of its claim and that, in conjunction

with the other factors of the preliminary injunction analysis, an

injunction was warranted.

     However, the Court took under advisement one element of the trade

dress infringement analysis, which it now addresses more fully. To prove


                                     4
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.756 Filed 02/08/21 Page 5 of 14




trade   dress   infringement,    a   party   must   demonstrate     by   the

preponderance of the evidence that


           1) the trade dress is not functional;

           2) the trade dress is distinctive in the marketplace or
           has acquired “secondary meaning,” thereby indicating
           the source of the goods; and

           3) the trade dress of the accused products is confusingly
           similar.


Gen. Motors Corp. v. Lanard Toys, Inc., 468 F.3d 405, 414 (6th Cir. 2006).

For the reasons set forth on the record, the Court concluded that

Defendant had satisfied the first and third element of a trade dress

infringement claim: Defendant demonstrated both that the trade dress

was not functional, and that the trade dress of the accused products is

confusingly similar. (ECF No. 54.) However, the Court took under

advisement whether Defendant had satisfied the second element: that

the trade dress is either distinctive or has acquired “secondary meaning”

for consumers in the marketplace. The Court now clarifies that

Defendant has not demonstrated either that its trade dress is distinctive

or that it has achieved secondary meaning. Though this finding does not

change the preliminary injunction analysis—the temporary injunction

                                     5
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.757 Filed 02/08/21 Page 6 of 14




was appropriately issued on January 21, 2021 and is appropriately

continued on a permanent basis today—the Court wishes to expand upon

its reasoning in this opinion and order.

      “For purposes of the Lanham Act, distinctiveness comes in two

forms, either one of which satisfies the distinctiveness condition of

protectability.” Abercrombie & Fitch Stores, Inc. v. American Eagle

Outfitters, Inc., 280 F.3d 619, 635 (6th Cir. 2002). “A mark or dress can

be inherently distinctive if its ‘intrinsic nature serves to identify a

particular source.’ A non-inherently distinctive mark or dress can have

acquired distinctiveness through attachment of secondary meaning,

which occurs when, ‘in the minds of the public, the primary significance

of a [mark or dress] is to identify the source of the product rather than

the product itself.” Id.

      Thus, Defendant can satisfy this element of trade dress

protectability by demonstrating either that its dress is inherently

distinctive, or that the dress has achieved a secondary meaning within

the marketplace.

      Secondary Meaning




                                     6
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.758 Filed 02/08/21 Page 7 of 14




     Defendants have not demonstrated secondary meaning. To show

secondary meaning, “the evidence must show that in the minds of the

public, the primary significance of the trade dress is to identify the source

of the product rather than the product itself.” Gen Motors Corp., 468 F.3d

at 418. Courts apply a seven-factor test to determine whether secondary

meaning exists in a trade dress context:


     1)   Direct consumer testimony;
     2)   Consumer surveys;
     3)   Exclusivity, length, and manner of use;
     4)   Amount and manner of advertising;
     5)   Amount of sales and number of customers;
     6)   Established place in the market; and
     7)   Proof of intentional copying.

Id. at 418.


     Breeze Smoke’s argument as to these factors is brief:


     The evidence shows that consumers understand that the
     BREEZE Marks and Trade Dress emanate from Breeze
     Smoke, a market leader and highly reputable company in the
     industry. Breeze Smoke has continuously sold vaping
     products with the BREEZE Marks since May 2019 and the
     BREEZE Trade Dress since March 2020. It has spent millions
     of dollars advertising its BREEZE vaping products and sold
     tens of millions of dollars of products bearing the BREEZE
     marks and BREEZE Trade Dress. The evidence also shows
     that Counter-Defendants intentionally copied Breeze Smoke’s

                                     7
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.759 Filed 02/08/21 Page 8 of 14




     BREEZE Marks and BREEZE Trade Dress. These facts
     demonstrate that the BREEZE Marks and BREEZE Trade
     Dress have acquired secondary meaning and merit protection.

(ECF No. 23, PageID.207-208.)


     Even with this brief response, some of Breeze Smoke’s evidence

weighs in its favor. As set forth on the record, Breeze Smoke’s affidavits

tend to suggest 1) through numerous consumer reactions that the Breeze

Smoke dress is recognizable by at least some consumers; 3) that Breeze

Smoke has been using its Trade Dress since March 2020; and 4) that

Breeze Smoke has spent millions of dollars advertising its products

bearing the marks and dress. (ECF No. 54.)


     However, for the reasons set forth on the record, Defendant has not

shown compelling evidence of 5) amount of sales and number of

customers; 6) Defendant’s established place in the market; 7) intentional

copying; or 2) consumer surveys. This last requirement is particularly

important, as the Sixth Circuit “has historically favored the use of

consumer surveys as proof of secondary meaning,” Gen. Motors Corp., 468

F.3d at 419. Particularly without evidence of the place of Defendant’s

trade dress in the market as compared to other competitors’ trade


                                     8
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.760 Filed 02/08/21 Page 9 of 14




dresses, the Court cannot find that Defendant has demonstrated that its

trade dress has achieved secondary meaning.


Inherent Distinctiveness

     Nor has Defendant demonstrated that its trade dress is inherently

distinctive. As to distinctiveness, Defendant’s analysis is similarly brief:

     Breeze Smoke’s BREEZE Trade Dress is also inherently
     distinctive. The BREEZE trade dress features: a rectangular
     clear plastic outer box with a clear plastic lid; brightly colored
     cardboard with product labeling that wraps around the
     bottom portion of the clear plastic box; visibility of the top
     portion of the vaping pen through the top portion of the clear
     plastic box; the BREEZE Mark displayed prominently and
     vertically along the body of the vaping pen; and a semi-opaque
     plastic cap over the mouthpiece. Nothing about the BREEZE
     Trade Dress directly describes the product or is generic; it is
     unique, inherently distinctive and therefore protectable even
     without a showing of secondary meaning.

(ECF No. 23, PageID.207.) Notably, Defendant does not identify in its

motion a particular test for determining distinctiveness. Additionally,

whereas Defendant focuses its distinctiveness argument on merely

describing its own product packaging, the Sixth Circuit’s distinctiveness

test is concerned with comparing the packaging at issue with those of

others in the market:



                                     9
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.761 Filed 02/08/21 Page 10 of 14




      [A]ny packaging may be said to have inherent distinctiveness
      by virtue of the breadth of colors, shapes, graphics, etc.,
      available to the packager in designing its trade dress. In
      determining the strength of such trade dress, however, the
      analysis is different as the inquiry revolves around the
      “uniqueness” of the packaging.

      Gray v. Meijer, Inc., 295 F.3d 641, 647-48 (6th Cir. 2002) (approving

the district court’s finding that the trade dress was not distinctive

because “[n]either the elements of the packaging, nor the product itself

were exclusive or unique . . . [for example,] the term ‘Chicago Style’ has

been widely used for many years for a variety of products”). This

emphasis on distinctiveness as compared to competitors in the market

comports with the Federal Trademark Manual’s requirement that a

party demonstrate distinctive “product packaging trade dress” through

examination of the following four factors, famously articulated in

Seabrook Foods, Inc. v. Bar-Well Foods, Ltd.:


      1) Whether the packaging is a “common” basic shape or
         design;
      2) Whether the packaging is unique or unusual in a particular
         field;
      3) Whether the packaging is a mere refinement of a commonly
         adopted and well-known form of ornamentation for a
         particular class of goods viewed by the public as a dress or
         ornamentation for the goods; or

                                     10
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.762 Filed 02/08/21 Page 11 of 14




      4) Whether the packaging is capable of creating a commercial
         impression distinct from the accompanying words.

TMEP § 1202.02(b)(ii) (citing Seabrook Foods, Inc. v. Bar-Well Foods,

Ltd., 568 F.2d 1342, 1344 (C.C.P.A. 1977)).


      Because Defendant does not provide the Court with any

information to compare the distinctiveness of its trade dress with others

in the market—such as whether the product packaging is “common,”

“unique,” or “a mere refinement of [] well-known form[s] of

ornamentation for [its] particular class of goods”—the Court cannot find

that Defendant’s trade dress is distinctive on the information before it.

      Though Defendant has not demonstrated on these facts that its

trade dress has achieved either distinctiveness or secondary meaning,

the Court reiterates its conclusion on the record that Defendant has

satisfied the two other elements for trade dress protection: Defendant

demonstrated both that the trade dress was not functional, and that the

trade dress of the accused products is confusingly similar. Gen. Motors

Corp., 468 F.3d at 414. As the Court concluded during the preliminary

injunction hearing, Defendant has therefore achieved “some likelihood of

success” on the merits, which requires the Court to balance—rather than

                                     11
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.763 Filed 02/08/21 Page 12 of 14




tally—the other injunctive factors. See Louisiana-Pacific Corp., 928 F.3d

at 517.

THE REMAINING PRELIMINARY INJUNCTION FACTORS

      These remaining preliminary injunction factors—irreparable

injury, balancing of harms, and the public interest—continue to weigh

overwhelmingly in favor of continuing the injunction. Importantly,

Defendant clearly demonstrated that Plaintiff created a strong likelihood

of confusion as to both the dress and the mark, which “[i]n trademark

infringement causes [automatically] satisfies the irreparable injury

requirement.” Lucky’s Detroit, LLC v. Double L, Inc., 533 Fed. Appx. 553,

555 (6th Cir. 2013). Additionally, as the Court set forth on the record, the

balance of the harms and the public interest also weigh heavily in favor

of protecting Defendant’s mark and dress, as well as preventing

consumers from being misled. (ECF No. 54.)

      Accordingly, for the reasons set forth in this opinion and order, as

well as for the reasons set forth on the record on January 21, 2021, the

Court finds that all four preliminary injunction favors weigh in favor of

transforming the temporary injunction into a permanent one. Therefore,

subject to the conditions set forth on the record and the following:


                                     12
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.764 Filed 02/08/21 Page 13 of 14




      IT IS ORDERED THAT Plaintiffs/Counter-Defendants Select

Distributors, LLC, SD Import, LLC, and Noor Kestou, and any of their

agents, successors, assigns, and/or others in active concert or

participation with them are enjoined from directly or indirectly using the

capitalized mark “BREEZE” or any other mark or name including or

incorporating the capitalized mark “BREEZE” and Defendant’s BREEZE

packaging trade dress shown below, or any other packaging or trade

dress that is confusingly similar thereto as described by the Court on the

record, in connection with tobacco or vaping products, or any other

related products or services; and




                                     13
Case 5:20-cv-12944-JEL-EAS ECF No. 56, PageID.765 Filed 02/08/21 Page 14 of 14




      IT IS FURTHER ORDERED that this injunction, effective

immediately, shall extend permanently.

      IT IS SO ORDERED.

Dated: February 8, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 8, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                     14
